Citation Nr: 1536516	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-24 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.  

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received to reopen a claim of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs




ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from April 1969 to January 1970.  

These matters come to the Board of Veterans Appeals (Board) on appeal following May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The issues of service connection for PTSD, on the merits, as well as service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have duty or visitation in the Republic of Vietnam.  

2.  The competent medical evidence does not reflect that the Veteran suffers from ischemic heart disease.  

3.  A heart disability was not manifested in service or until years later and is not otherwise attributable to the Veteran's active service.  

4.  By an August 2006 rating decision, the RO denied the Veteran's claim of service connection for PTSD.  The Veteran was notified of the decision but did not appeal.  

5.  Evidence received since the August 2006 rating decision, in particular, the Veteran's stressor statements, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and it does raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The Veteran's heart disability is not the result of disease or injury incurred in or aggravated during active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  An August 2006 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2015).  

3.  New and material evidence has been received, and the Veteran's claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes at the outset that, as a general rule, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Board finds that all notification action needed has been accomplished to make a decision on the claim for service connection for a heart disability.  In an October 2011 letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  The RO also notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records.  The letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records (STRs) have been obtained, as have VA and private treatment records.  The Veteran has reported that he is receiving Social Security Administration (SSA) disability benefits.  VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim.  See e.g. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In a November 2011 VA mental disorders examination, the Veteran reported that he was awarded SSA disability in 2009 due to asthma and not a heart disability.  The Veteran has not otherwise identified that his SSA records are relevant to his claim on appeal.  As such, the Board does not find additional development to obtain the Veteran's SSA records is warranted in the present case.  

Furthermore, the Veteran requested that the RO obtain treatment records from Lehigh Valley Hospital (LVH) at Cedar Crest.  The Veteran was reportedly treated at the medical facility for a heart attack.  A review of the Veteran's VBMS file reflects that in October 2011 the RO sent a records request letter to LVH with a signed medical records release form (VA Form 21-4142).  In the VBMS file, private records from Lehigh Valley Physicians Group (Riverside Family Practice), received in November 2011, are associated with the RO's request letter and VA Form 21-4142.  These records are dated in July and October 2009.  No records specifically from LVH appear to have been obtained.  Of note, in a July 2009 treatment record from LV Physician's Group, the Veteran was identified as having been treated at LVH for six days in mid-July 2009.  The July 2009 treatment record also documents the relevant clinical and diagnostic test findings from the Veteran's July 2009 hospitalization.  The findings indicate that the Veteran did suffer a myocardial infarction (MI).  However, they do not indicate that the Veteran suffered from ischemic atherosclerotic heart disease.  In particular, heart catheterization at the time of the hospitalization reportedly revealed no significant coronary artery disease (CAD).  

Otherwise, VA treatment notes reflect the Veteran's private cardiac care is apparently through The Heart Care Group.  In an October 2009 VA treatment note, the Veteran reported having suffered five heart attacks since July 2009 and also having episodes of angina.  There is a lack of medical evidence to support the Veteran's report and the Veteran has not submitted records from The Heart Care Group nor has he submitted a VA Form 21-4142 asking VA to obtain these records.  

Here, in light of the relevant findings reported in the LVH Physicians Group medical records immediately following the Veteran's treatment at LVH for an MI, the Board does not find that a remand to attempt to obtain any available records from LVH would necessarily help substantiate the Veteran's claim.  The Veteran has claimed that he suffers from heart disease and that it is related to Agent Orange exposure in Vietnam.  As will be discussed in more detail below, the Veteran did not have duty or visitation in Vietnam, nor has the ship to which he was assigned, the USS Niagara Falls (AFS-3), been shown to have operated on the inland waterways of Vietnam (or coastal harbor waters deemed an inland waterway) while the Veteran was aboard.  Thus, even assuming a showing of ischemic heart disease post service, such a diagnosis would not warrant a grant of service connection as a presumptive condition to Agent Orange exposure.  Otherwise, the Veteran has not identified or presented evidence that he has a heart disability that is related to his active service.  Thus, the Board concludes that an additional remand to obtain, or follow up on, medical records related to the Veteran's hospitalization at LVH is not warranted.  

The Board also notes that in disability compensation claims the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2).  The United States Court of Appeal for Veterans Claims (Court) further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McClendon, 20 Vet. App. at 83.  With that said, there is a lack of medical evidence in service of a heart disorder or symptoms thereof, or post-service medical evidence attributing any current heart disability to service.  As such, VA's duty to assist does not include having the Veteran examined for VA purposes.  

Finally, the Veteran and his representative have provided argument in support of the Veteran's claim for service connection for a heart disability.  The Board finds no further action is warranted to accomplish VA duty to assist.  

II. Analysis

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110.  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include ischemic heart disease.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id; 38 C.F.R. § 3.313; see also Haas v. Peake, 525 F.3d. 1168, 1174 (Fed. Cir. 2008), cert. denied 129 S. Ct. 1002 (2009).  

The Board notes that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  Nonetheless, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  See VA Training Letter 10-06 (Sept. 9, 2010).  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port has generally not been considered sufficient.  

With that said, in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court found that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating DaNang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation.  The Court remanded the matter for VA to reevaluate its definition of "inland waterways"-particularly as it applied to DaNang Harbor-and for VA to exercise its "fair and considered judgment" to define inland waterways in a manner consistent with the regulation's emphasis on the probability of Agent Orange exposure.  

Since the Court's holding in Gray, VA's Compensation Service (CS) has established criteria for determining which coastal areas should be considered as having been exposed to herbicide agents such that the presumption of exposure would apply.  In particular, CS has identified DaNang Harbor, Vung Tau Harbor, as well as the harbor of Cam Ranh Bay to be non-inland waterways or bodies under the evaluating criteria.  In particular, CS has found that these harbors are open to the sea with extensive entry distance for easy access, and that there is no historical evidence of extensive Agent Orange aerial spraying in these locations; hence, the potential for herbicide exposure is determined to be minimal.  

The Veteran's personnel records document that he reported to the USS Niagara Falls on July 9, 1969 and was transferred off the ship on January 3, 1970.  While the USS Niagara Falls operated on the inland waterways of Vietnam in April 1968, the Veteran was not onboard the ship at that time.  Otherwise, a report from the Defense Personnel Records Information Retrieval System (DPRIS) reflects that a review of a command history and deck logs associated with the USS Niagara Falls during the Veteran's period onboard reveals the naval supply ship conducted replenishment operations at sea for the U.S. Navy, conducted operations along the coast of Vietnam, as well as serviced units and anchored at An Thoi.  The DPRIS review also reflects that the USS Niagara Falls anchored in the harbors of DaNang and Vung Tau, as well as the harbor of Cam Ranh Bay.  As noted above, the coastal harbor waters of DaNang, Vung Tau, and Cam Ranh Bay are not considered inland water ways for the presumption of exposure to herbicides to apply.  The Board also notes that the Veteran reported to a November 2011 VA examiner that he never left the USS Niagara Falls and set foot in Vietnam.  

Current CS guidance does not otherwise specifically address An Thoi.  Of note, An Thoi is located on the Vietnamese island of Phu Quoc in the Gulf of Thailand.  It appears to have been the location of a U.S. Naval Support Activity.  The Board does not find An Thoi to be an inland waterway and, as reported above, the Veteran never left the USS Niagara Falls and set foot in Vietnam.   

In light of its discussion, above, the Board concludes that the Veteran did not have duty or visitation in the Republic of Vietnam nor was he exposed to herbicides while onboard the USS Niagara Falls.   

Of greater significance, the Board also notes that there is a lack of evidence that the Veteran has been diagnosed with ischemic heart disease.  In the above noted July 2009 treatment record from LVH Physicians Group, in particular, the following was noted concerning the Veteran hospitalization earlier that month:  

[H]ospital discharge, new [patient.]  [Patient] was in LVH CC 7/16/09 to 7/21/09, due to Bipap requiring respiratory failure due to acute systolic congestive heart failure exacerbation & COPD exacerbation.  [E]levated troponin with possible non-ST elevation.  MI thought to be due to demand ischemia from hypoxemia, COPD and [congestive heart failure] as heart [catheterization] showed no significant [coronary artery disease].  Nonischemic cardiomyopathy with [l]eft [ventricular function] 25% thought to be nonischemic and likely due to significant alcohol consumption.  

For purposes of presumptive service connection due to herbicide exposure, ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; as well as stable, unstable and Prinzmetal's angina.  See 38 C.F.R. § 3.309(e).  Ischemic heart disease is defined for VA purposes as "an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand."  See 75 Fed. Reg. 53205 (August 31, 2010).  To this end, to establish service connection for ischemic heart disease, the evidence must demonstrate "any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization."  See 75 Fed. Reg. 53205 (August 31, 2010).  In the present case, the evidence does not reflect atherosclerotic heart disease resulting in clinically significant ischemia.  As noted above, the Veteran's cardiac catheterization performed in July 2009 at LVH showed no significant CAD and his ischemia was related to hypoxemia, COPD, and congestive heart failure.  

Notwithstanding the above, and the lack of evidence to warrant service connection for a heart disability on a presumptive basis, service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  In the present case, the Veteran's STRs do not reflect clinical findings, symptoms, or treatment for a heart disability during active service, nor is there medical evidence linking the Veteran's heart disability to active service.  

The Board has considered the Veteran's statements and assertions of record.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran's heart disability is related to his period of service, to include herbicide exposure, falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(1).  

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disability, to include as due to herbicide exposure.  Because the preponderance of the evidence is against the claim, the benefit of doubt provision does not help the Veteran.  Therefore, service connection for a heart disability, to include as due to herbicide exposure, is not warranted.  

New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117.  

In August 2006, the Veteran's claim of service connection for PTSD was denied based on the lack of response to the RO's request for stressors to support a diagnosis of PTSD.  The Veteran was notified of the decision but did not appeal.  Material evidence was not received within one year following notification of the denial, and no additional service records were received at any point, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b), (c). 

In August 2011, the Veteran notified the RO that he wished to reopen his claim of service connection for PTSD.  He has since identified stressor events in support of the claim.  As the lack of stressors was an element not present in the prior final denial, the Board finds that the evidence is sufficiently material to reopen the Veteran's claim of service connection for PTSD.  Shade, 24 Vet. App. at 117.  

The Board cannot, at this point, adjudicate the reopened claim of service connection for PTSD as further development of the claim is necessary prior to a final adjudication.  The specific evidentiary development needed is discussed in detail in the remand below.  


ORDER

Service connection for a heart disability is denied.  

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; to that limited extent, the appeal of this issue is granted.  


REMAND

As referenced above, the Veteran's claim of service connection for PTSD was originally filed in April 2006.  The RO issued the Veteran letters in April 2006 and July 2006 requesting information from the Veteran, to include a stressor statement.  The Veteran did not respond to the RO's request.  In August 2006, the RO denied the Veteran's claim.  In August 2011 the Veteran again submitted a claim of service connection for PTSD.  He has submitted information regarding his stressors to include being assaulted by another crewmember of the USS Niagara Falls.  In particular, in an October 2011 statement, the Veteran reported:

While in Sasabo, Japan (Sept/Oct 1969) I was physically abused (assaulted) by 1st Class Petty Officer Hogan-I do not remember his first name.  While on [the] ship going to Japan, I told Hogan I wanted to be on the PBRs.  He did not like that and he said he needed me aboard ship and if I transferred he would get rid of me-out of the service.  The next week in Sasebo he assaulted me.  

(Parenthetically, the acronym PBR stands for "patrol boat, river.")

The Board notes that in a January 2006 VA psychiatric note, the clinician noted the following:

During his tour of duty in Vietnam [the Veteran] was harassed and traumatized and physically assaulted by one of his petty officers who on a daily basis threatened his life, told him not to sleep at night for fear that he would come and kill [him].  Also after some of the harassment and the physical beatings he came to a bar where the [Veteran] was, offered to buy him a drink in the form of an apology, however the drink was laced with LSD causing [the Veteran] to become extremely disoriented and [go] AWOL for 3 days. . . .[The Veteran] has nightmares and recurrent dreams again about his interaction with the petty officer.  

The VA clinician diagnosed the Veteran with severe PTSD secondary to military experiences with the navy petty officer with marked hyperarousal, intrusive symptoms, and chronic insomnia.  

With respect to the above, the Board's review of the Veteran's STRs reflects that in December 1969 the Veteran was referred to the USS Niagara Falls sick bay after reportedly taking LSD.  Of note, the Veteran reported that he had purchased to two paper packets of the drug in the Republic of the Philippines and was told it was LSD.  He took each packet on separate days.  The first drug-induced trip lasted 10 hours and the 2nd trip lasted 14 hours.  He was transferred off the USS Niagara Falls on January 3, 1970 for the purpose of separation from military service.  

In a November 2011 VA mental disorders examination, a VA examiner reviewed the January 2006 VA psychiatric note and the Veteran's STRs.  The examiner commented, in particular,

The [Veteran] maintains that separation was unfair and ruined his life.  Self-acknowledgment of voluntary drug usage in the military would have inevitably resulted in his being determined unfit for continued service.  The veracity of the story associated with the [petty officer] is questionable.  

In an October 2011 duty to assist letter associated with his claim to reopen, the Veteran was advised to submit ". . . details of the stressful incident(s) in service that resulted in [PTSD] caused by a fear associated with hostile military or terrorist activity."  

The Board notes that where a stressor involves a personal assault, VA has additional notice and development duties; in particular, notifying a claimant that records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, physicians, and other sources could help substantiate the claim.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See 38 C.F.R. § 3.304(f)(5) (2015).  In the present case, the October 2011 duty to assist letter issued the Veteran by the RO did not include any reference to alternative sources of information that could help in substantiating a claim of service connection related to a personal assault.  Otherwise, the RO did provide the applicable regulatory provision for personal assault in its June 2013 statement of the case (SOC).  In so doing, the above examples of alternative sources of information were identified.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it is not, or the notice provided is inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim.  With that said, only prejudicial notice errors merit remand.  Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that notice errors must be examined in the context of the facts of the particular case to determine whether they are prejudicial).  A prejudicial error is one that affects the "essential fairness" of the adjudication by depriving the claimant of a "meaningful opportunity to participate effectively" in the adjudication of the claim.  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Here, the Board finds the notice error in this case affects the "essential fairness" of the adjudication.  In light of the difference of conclusions from the January 2006 VA clinician and the November 2011 VA examiner, it is important that the Veteran be given every opportunity to provide any information or evidence that would support his claim that he was in fact assaulted and abused in service.  In so finding, the Board has significant concerns about the Veteran's credibility in this accurately reporting that he was assaulted given that his post-service description of events leading to his unknowingly taking LSD does not match a treatment note in his STRs that appears to indicate that he purchased and took LSD voluntarily.  

Therefore, it would be helpful to the Board if the Veteran was provided additional notice specifically addressing a claim of PTSD based on personal assault consistent with 38 U.S.C.A.§ 5103 (West 2014) and 38 C.F.R. § 3.304(f)(5) (2015).  

Additionally, related to one of his stressors claimed, the Veteran has reported that during operations off the Vietnam coast the USS Niagara Falls was attacked by small arms weapons fire coming from the shore.  He reportedly was assigned to one of the ship's guns and fired back.  The Board notes that the USS Niagara Falls was armed with four 3-inch guns.  See www.history.navy.mil (Naval History and Heritage Command).  The Board's review of Internet websites does not reflect any anecdotal history or official reports that the USS Niagara Falls engaged enemy combatants while the Veteran was on board.  Also, the November 2011 VA examiner considered the Veteran's stressor of having been "involved in artillery attack of Vietnam from his ship."  In particular, the examiner noted:

The Veteran does report direct observation of one injured sailor who was lying on the back of a brown water amphibious boat in Vietnam but does not report any other stressors that are above and beyond what any sailor involved in artillery operations onboard ship might report during armed conflict.  

It would appear to the Board that the VA examiner is evaluating the Veteran's combat stressor in relation to how the event would affect the average person in a similar circumstance as compared to the effect of the trauma solely on the Veteran.  Notwithstanding that fact, the combat action alleged by the Veteran has not been verified.  Therefore, in light of the above development to provide additional notice to the Veteran specifically addressing a claim of PTSD based on personal assault, it would also be helpful to the Board if an attempt was made to verify whether the USS Niagara Falls ever received enemy fire or fired upon enemy positions while it was conducting supply operations at sea during the Veteran's time onboard the ship.  

If any evidence related to the above discussed development is received, the AOJ should provide an additional VA examination, if so warranted.  Furthermore, the Board will defer consideration of the Veteran's claim of service connection for an acquired psychiatric disorder, other than PTSD, as the issue is inextricably intertwined with the claim of service connection for PTSD.  This finding is based on possible additional development that may require the noted VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for any psychiatric problem or disorder.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system dated since March 2012.  

If any records identified by the Veteran are not available, he should be notified of this fact in accordance with the provisions of 38 C.F.R. § 3.159(c)(2), (e)(1).  

2.  Provide the Veteran with appropriate notice consistent with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.304(f)(5) concerning an in-service personal assault claim.  (Parenthetically, the Veteran alleges that he was physically assaulted and abused by a "1st Class Petty Officer Hogan" while onboard the USS Niagara Falls (AFS-3).) 

3.  Take appropriate action to verify (through command histories, deck logs, or other relevant documents) whether the USS Niagara Falls (AFS-3) ever received enemy fire or fired upon enemy positions during the Veteran's period of service aboard the ship (July 9, 1969 to January 3, 1970).  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate, to include scheduling the Veteran for an additional VA mental disorders/PTSD examination, if warranted.  Then, re-adjudicate the claims on appeal for service for an acquired psychiatric disorder to include PTSD.  In considering the Veteran's claim, the AOJ should address whether any alternative sources of evidence per 38 C.F.R. § 3.304(f)(5) supports that a personal assault did occur.  

If any of the benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  


(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


